UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6943



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


LAZARO TAPIA-SANTANA, a/k/a Lazaro Tapia Martinez,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville. W. Earl Britt, Senior
District Judge. (CR-93-62-3)


Submitted:   October 8, 1999                 Decided:   October 26, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lazaro Tapia-Santana, Appellant Pro Se.    Fenita Morris Shepard,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lazaro Tapia-Santana appeals the district court's order deny-

ing his motion to remit payment of his criminal fine.   We have re-

viewed the record and the district court's opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See United States v. Tapia-Santana, No. CR-93-62-3

(E.D.N.C. June 22, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2